Title: To Thomas Jefferson from James Thomson Callender, 21 April 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond April 21. 1800.

I inclose two newspapers. I mean to go to Petersburg in 8 or 10 days to begin printing Part 2d of Prospect.
We shall have a long article in The Republican on Thursday next.
I hope you will excuse this freedom, and I am Sir Your humble sevt

Jas. T. Callender

P.S. I thought it but justice to send Mr. Adams, under a blank cover, a copy of my address to the Public

